VICKERY, PJ.
It was very questionable whether the plaintiff in error had a right to this commission, or perhaps it could be said outright that he had none, but however that might be, the parties had some controversy .about it, and finally the wholesaler agreed to the allowance of the fifty dollars commission, on condition that the account that was then due, which included these articles for which the plaintiff in error was convicted of converting, be paid in cash by the plaintff in error. The plaintiff in error said he could not do that, but he would give a note as usual, at least he could not pay it ,all in cash. This was not satisfactory to the wholesaler, and so nothing was done, but this arrest for converting these few articles followed hard on the failure to settle the dispute over the fifty dollars.
In g.oing over this whole matter, we cannot see upon what basis the court found the plaintiff in error guilty of converting this property . He had it on memorandum for sale and was expected to sell it and he did sell it and had transferred title to it, and the relation of debtor and creditor had been established between them, and the running account based upon a settlement each six months had been established between them. Consequently there was no evidence to show any conversion of the property at all and the judgment of the court was wrong as not being supported by any evidence.
The judgment will, therefore, be reversed and the plaintiff in error discharged.
Sullivan and Levine, JJ, concur.